Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closes prior art reference is Richardson (US 20200206014).  
Neither Richardson nor the cited prior art, considered alone or in combination, teaches or discloses the following:
wherein said slot comprises a first horizontal slot portion and a second horizontal slot portion, said first and second horizontal slot portions disposed at least partially in the direction of the rotation of said tub sealing element, said two horizontal slot portions coupled by a third slot portion disposed at least partially in the direction of insertion of said tub sealing element as it is inserted into said tub, said compressible element applying force to said tub sealing element and said engagement pin against said first horizontal slot portion when said tub sealing element is not in said fully inserted position, said compressible element applying force on said tub sealing element and said engagement pin against said second horizontal slot portion when said tub sealing element is in said fully inserted position 
 as claimed in claim 6.


said compressible element is a spring, said bottom portion of said tub having a groove on an interior surface of said bottom portion of said tub, said first end of said spring is coupled to said bottom portion of said tub by being seated within said groove within said tub, said insertion portion of said tub sealing element having a lower surface, said lower surface having a groove, said spring coupled to said lower surface of said insertion portion by being seated within said groove on said lower surface of said insertion portion 
as claimed in claim 10.
Neither Richardson nor the cited prior art, considered alone or in combination, teaches or discloses the following:
wherein said tub sealing element is coupled to an engagement pin, said tub has a slot on a side of said tub, said engagement pin disposed within said slot on said tub, wherein said step of rotating said tub sealing element in relation to said tub includes the step of sliding said engagement pin within said slot on said tub
as claimed in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DING Y TAN/Examiner, Art Unit 3632                                         

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632